Citation Nr: 1740601	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right ankle.

2.  Entitlement to service connection for degenerative arthritis of the left ankle.

3.  What initial rating is warranted for residuals of a right palm stab wound with residual nerve damage from April 19, 2010 through October 31, 2015?

4. Entitlement to an increased rating for residuals of a right palm stab wound with residual nerve damage, evaluated as 20 percent disabling from September 1, 2015. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
The Veteran testified in June 2014 before the undersigned. A transcript of the hearing is associated with the claims file. 

In April 2015 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

In November 2015, during the pendency of appeal, VA granted the Veteran a 20 percent rating for residuals of a right palm stab wound with residual nerve damage, effective September 1, 2015. This decision constitutes a partial grant of the benefit sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of what initial rating is warranted for residuals of a right palm stab wound with residual nerve damage from April 19, 2010 through October 31, 2015, and entitlement to an increased rating for residuals of a right palm stab wound with residual nerve damage, evaluated as 20 percent disabling from September 1, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a lower back disorder as secondary to bilateral ankle disabilities, for which service connection is granted herein, was raised by the record in an undated private treatment record, received in May 2014.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.


FINDING OF FACT

The weight of the credible and probative evidence is in equipoise as to whether degenerative arthritis of the ankles began in service or was caused by an in-service event or illness.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, degenerative arthritis of the ankles was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that degenerative arthritis of the ankles was caused by ankle sprains suffered during his active-duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Veteran's service treatment records reveal that he suffered several injuries related to his ankles during active-duty service. In October 1983, the Veteran suffered a right ankle sprain. In December 1983 he sprained his left ankle. In September 1986 the Veteran sprained his right ankle again.  

The first instance of post-service treatment for an ankle disorder that is documented in the record dates from September 2011. There, the Veteran reported that he suffered from bilateral ankle pain as a result of his in-service injuries. A September 2011 treatment record noted that the right ankle had been "sprained in service multiple times. Now it rolls outward with minimal exertion or exercise." 

In a March 2011 statement, the Veteran reported that he had treated himself for ankle pain since service and in November 2014, he stated that he had not reported his medical symptoms prior to discharge for fear of being assigned to a transient unit. At the June 2014 Board hearing, the representative read into the record the contents of an article in support of the possibility of development of arthritis as a result of "recurring sprains."

At a February 2013 VA examination, the Veteran was diagnosed with degenerative arthritis in both ankles.

A private nurse practitioner submitted a May 2013 written statement in support of the Veteran's claim. Therein, the nurse practitioner stated that, based on a review of the service treatment records, it was more likely than not that the claimant's bilateral ankle conditions were directly related to the injuries incurred in service. In a June 2014 statement, the same nurse practitioner stated that the Veteran continued in treatment for bilateral ankle pain, and that the condition was directly related to his military service.

In December 2015, the Veteran's private physician submitted an opinion that, based on a review of the records, the Veteran's ankle conditions were more likely than not related to his active-duty service. The physician indicated that such conclusion was based on the reported continuity of the Veteran's bilateral ankle symptoms. 

The Veteran was provided a VA examination with regard to the claimed conditions in September 2015. The VA examiner opined that the degenerative arthritis of the ankles was less likely than not related to active-duty service. In support of his conclusion, the examiner noted that the Veteran's separation examination in June 1987 was silent for any complaint of ankle problems, and that thereafter, the Veteran had not sought treatment for an ankle condition until many years later. 

The Board finds the September 2015 VA examination to be entitled to low probative value. The conclusions of that examination were based solely on the lapse of time between the in-service injury and the inception of treatment. The examiner did not address or contradict the Veteran's reports of ongoing self-medication for ankle problems nor did the examiner address the possibility that repeated ankle sprains could cause arthritis remotely. Similarly, the May 2013 and June 2014 opinions of the nurse practitioner and the December 2015 physician's opinion do not provide robust rationales for their conclusions in support of service connection. 

Nonetheless, where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). The Board therefore finds that the Veteran suffered bilateral ankle injuries in service, that he currently has degenerative arthritis in each ankle, and that the evidence is at least in equipoise as to whether his bilateral ankle disabilities are related to his active-duty service.  Hence, entitlement to service connection for bilateral degenerative arthritis of the ankles is warranted. 38 U.S.C.A. §§ 1131, 5107 (b); 38 C.F.R. §§ 3.102.

ORDER

Entitlement to service connection for degenerative arthritis of the right ankle is granted.

Entitlement to service connection for degenerative arthritis of the left ankle is granted.


REMAND

The Veteran was provided a VA examination to assess the nature and severity of his residuals of a right palm stab wound with residual nerve damage in September 2015. The examiner failed to indicate a review of the Veteran's VBMS and Virtual VA claims files. Rather, the examiner only indicated review of the Veteran's military service treatment records. The April 2015 Board remand instructions specifically directed that the VBMS and Virtual VA claims folders should be made available to the examiner. As such, remand is warranted to correct this deficiency. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, the VBMS and Virtual VA claims files contain evidence relevant to the severity of the Veteran's condition. In particular, October 2011 private treatment records contain results of electromyogram and nerve condition velocity studies, and a medical interpretation that the right median neuropathy was "moderately severe." Similarly, in a June 2014 written statement, a nurse practitioner opined that the Veteran's right median neuropathy was moderately severe. At his June 2014 Board hearing, the Veteran provided testimony that his right hand condition made it difficult to carry a notebook or hold the steering wheel of a car. 

Indeed, while the September 2015 VA examiner indicated that the severity of the right hand condition was "moderate" the examiner elsewhere reported that the Veteran had a diagnosis of "moderately severe right median neuropathy." 

The Board notes that Diagnostic Code 8515 for median nerve paralysis does not provide for a "moderately severe" level of disability. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

On review of the record, it is not clear whether the diagnosis of a "moderately severe" disability of the median nerve denotes that the severity of the disability is moderate, or that the severity of the disability is somewhere between moderate and severe. As such, on remand, an addendum opinion should be obtained to clarify this ambiguity. 

Finally, while October 2010 and September 2013 VA examinations assessing the nature and severity of the Veteran's right hand disability are of record, neither is adequate for adjudication of the claim. In this regard, the October 2010 examination does not assess the severity of the disability in terms of a mild, moderate or severe incomplete paralysis. The September 2013 VA examiner also failed to review the VBMS and Virtual VA claims files. As such, on remand, the VA examiner should attempt to provide a retrospective opinion with regard to this period.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination with an appropriate physician to address the current nature and severity of his service-connected right hand stab wound injury residuals, to include all associated nerve symptoms. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The nature and extent of any right hand nerve impairment must be described in terms of whether it is mild, moderate, or severe.  The examiner is also requested to provide an opinion as to the functional effects of the service-connected right hand disability on the Veteran's ability to work. 

Additionally, the examiner is to review the evidence of record pertaining to the Veteran's right hand stab wound injury residuals for the period since April 19, 2010 and provide a retrospective opinion on the severity of the Veteran's right hand stab wound injury residuals during that period. The examiner should explicitly opine as to whether right hand median nerve impairment was mild, moderate, or severe during that time period. 

In connection with both the examiner's assessment of the present severity, and the retrospective opinion, the examiner should explicitly discuss: 

a) The September 2015 VA examiner's diagnosis of a "moderately severe" right median neuropathy

b) The October 2011 private treatment records reporting the results of electromyogram and nerve condition velocity studies, and the medical interpretation that the right median neuropathy was "moderately severe."

c) The June 2014 written statement by a nurse practitioner that the Veteran's right median neuropathy was "moderately severe."

d) The Veteran's June 2014 Board hearing testimony that his right hand condition made it difficult to carry a notebook or hold the steering wheel of a car.

With regard to items (a), (b), and (c), the examiner must state whether "moderately severe" means that the severity of the median nerve paralysis is moderate, or that such severity is somewhere between moderate and severe. 

A complete rationale for all requested opinions must be provided. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.

2. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. The RO must specifically address the application of 38 C.F.R. § 4.7 (2016) to the facts of this case. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


